    Case 18-26355        Doc 71    Filed 05/16/19 Entered 05/16/19 10:24:49       Desc Main
                                     Document     Page 1 of 8

This order is SIGNED.


Dated: May 16, 2019
                                                R. KIMBALL MOSIER
                                               U.S. Bankruptcy Judge




   Mark S. Middlemas (USB No. 9252)
   Tom Cook (USB No. 5846)
   LUNDBERG & ASSOCIATES, PC
   3269 South Main Street, Suite 100
   Salt Lake City, UT 84115
   (801) 263-3400
   (801) 263-6513 (fax)
   ECFmailDistGroup@Lundbergfirm.com

   Attorneys for Wells Fargo Bank, N.A.
   L&A Case No. 15.61735.9

                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF UTAH
                                       Central Division


   In re:                                           Bankruptcy No. 18-26355 RKM

   Noelle C. Legendre,                              (a Chapter 13 case)

                                                    Filed Electronically
                                          Debtor.
                                                    Hearing January 16, 2019 @ 10:00 am

                       AMENDED AGREED ORDER CONDITIONING THE
                         AUTOMATIC STAY AND CO-DEBTOR STAY


            Wells Fargo Bank, N.A. ("Creditor") filed a Motion for Termination of the Automatic

   Stay and Co-debtor Stay and the parties entered into an Agreed Order, which was executed and

   entered by the court on January 24, 2019. (Docket No. 43.) The parties now wish to amend the
  Case 18-26355       Doc 71     Filed 05/16/19 Entered 05/16/19 10:24:49            Desc Main
                                   Document     Page 2 of 8




terms of the Agreed Order after the vacation of the dismissal of the debtor's Chapter 13 case.

(Docket No. 61.) The Court has considered the motion, any responses to the motion and the

agreement of counsel, and it is hereby ordered, adjudged and decreed as follows:

       1.      Automatic Stay and Co-debtor Stay. The automatic stay and co-debtor stay

provided by 11 U.S.C. §362 and §1301 shall remain in effect, except as provided in the

paragraphs below. The terms and conditions set forth in this Order governing the continuation of

the automatic stay and co-debtor stay and/or termination due to default by the debtor and/or co-

debtors shall not be amended, altered, or superseded by the confirmation order entered in this

case, but shall be considered a part of and integrated into the confirmation order. Should the

automatic stay and co-debtors stay be terminated consistent with the terms of this Order, it shall

not be reimposed by entry of the confirmation order.

       2.      Regular Monthly Payments. The debtor and/or co-debtors shall make all regular

monthly mortgage payments due to the Creditor pursuant to the terms of the Note and Trust Deed

attached to Creditor's Motion, beginning with the payment due on May 1, 2019. The amount of

each such payment is presently $1,261.89. The amount is subject to change to reflect escrow

requirements and any other adjustments provided by the terms of the Note and Trust Deed.

       3.      Additional Payments. In addition to payments required by paragraph 2, above, the

debtor and/or co-debtors shall cure the post-petition arrearage, calculated as follows:

        Post-petition payments for September                                     $7,576.50
        1, 2018 through
        February 1, 2019 at $1,262.75 each




                                                 2
  Case 18-26355         Doc 71   Filed 05/16/19 Entered 05/16/19 10:24:49              Desc Main
                                   Document     Page 3 of 8




        Post-petition payment for March 1,                                     $2,523.78
        2019 through
        April 1, 2019 at $1,261.89 each


        Total Arrears                                                          $10,100.28

       The debtor and/or co-debtors shall pay $1,000.00 by April 30, 2019 and $2,000.00 by

May 31, 2019. (This is in addition to the payment due May 1, 2019.) The remaining balance of

($7,100.28) shall be paid as follows:

              $591.69 on or before June 15, 2019

              $591.69 on or before July 15, 2019

              $591.69 on or before August 15, 2019

              $591.69 on or before September 15, 2019

              $591.69 on or before October 15, 2019

              $591.69 on or before November 15, 2019

              $591.69 on or before December 15, 2019

              $591.69 on or before January 15, 2020

              $591.69 on or before February 15, 2020

              $591.69 on or before March 15, 2020

              $591.69 on or before April 15, 2020

              $591.69 on or before May 15, 2020

All such payments shall be mailed directly to the Creditor at the following address:

                Wells Fargo Bank, N.A.
                P.O. Box 14507
                Des Moines, IA 50306

                                                3
  Case 18-26355       Doc 71     Filed 05/16/19 Entered 05/16/19 10:24:49             Desc Main
                                   Document     Page 4 of 8




       4.      Trustee Payments. The debtor and/or co-debtors shall remit to the Trustee the

monthly payments described in the debtors' Plan. The debtors shall bring current all delinquent

and outstanding payments owed to the Trustee, if any; within 30 days of the date this Order is

signed by the Bankruptcy Judge.

       5.      Effect of Non-sufficient Funds. Any check tendered to the Creditor by the debtor

and/or co-debtors which is returned due to non-sufficient funds in the account upon which it is

drawn shall not constitute a payment required by the terms of this Order.

       6.      Default. In the event the Creditor does not receive the payment of $1,000.00 by

April 30, 2019 and $2,000.00 by May 31, 2019, as set forth in paragraph 3, the automatic stay

and co-debtor stay shall be terminated upon submission of a declaration of default and ex parte

order for relief from the automatic stay and co-debtor stay. In the event the Creditor does not

receive the payments required by this Order on the dates set forth in paragraph 2 with any grace

period allowed, or paragraph 3 on the date set forth by 5:00 p.m., or the debtor do not make the

payments required by paragraph 4, above, the Creditor shall send written notice by certified mail,

return receipt requested, to the debtor and/or co-debtors and their counsel and allow the debtor

and co-debtors ten (10) days from the date the written notice is mailed to cure the delinquent

payment or payments. Cure payments must be in the form of certified funds only. In the event

the debtor and/or co-debtors fail to cure the delinquent payment or payments within the ten (10)

day period, or in the event the debtor becomes delinquent after one (1) notice of default, Creditor

shall be entitled to submit a declaration of default and ex parte order for relief from the automatic

stay and co-debtor stay. Creditor shall be entitled to recover and add to the loan, attorney fees

                                                 4
  Case 18-26355       Doc 71     Filed 05/16/19 Entered 05/16/19 10:24:49             Desc Main
                                   Document     Page 5 of 8




incurred in the preparation of a notice of default, declaration of default and/or order terminating

the automatic stay and co-debtor stay pursuant to the terms of this order.

       In addition, should the holder of any other consensual or judicial lien secured against the

real property described below obtain relief from the automatic stay and co-debtor stay Creditor

shall be entitled to submit a declaration of default and ex parte order for relief from the automatic

stay and co-debtor stay.

       Upon order of the court, the stay and co-debtor stay shall terminate as to the Creditor, its

successors and assigns, as to the real property of the debtor located at 13054 South Padstow

Lane, Herriman, UT 84096 more particularly described as:

       All of Lot B-TH4-3, contained within the HERRIMAN TOWNE CENTER PLAT
       B-PHASE 1, Lot B-45 Amended, as identified on the plat recorded in the office of
       the Salt Lake County Recorder as Entry No. 11424151, in Book 2012P, at Page
       86, (as such plat may have heretofore been amended or supplemented).

       Together with a right and easement of use and enjoyment in and to the common
       areas described, and as provided for, in said Declaration (as said Declaration may
       have heretofore been amended or supplemented).

       Together with all the improvements now or hereafter erected on the property, and
       all easements, appurtenances, and fixtures now or hereafter a part of the property.

       It is further ordered that, upon termination of the automatic stay and co-debtor stay

pursuant hereto and notice thereof, the Chapter 13 Trustee shall make no further distribution to

Creditor on its secured claim, and Creditor shall file, within 180 days for it to be allowed, an

amended proof of claim showing the amount, if any, that should be paid through the plan as an

unsecured claim, for any deficiency balance, and shall serve a copy thereof on the Chapter 13

Trustee.


                                                 5
  Case 18-26355      Doc 71     Filed 05/16/19 Entered 05/16/19 10:24:49            Desc Main
                                  Document     Page 6 of 8




       Creditor and/or its successors and assigns may, at its option, offer, provide and enter into

a potential forbearance, loan modification, refinance, short sale, deed in lieu, or other loan

workout/loss mitigation agreement or alternative to foreclosure. Any such agreement shall be

non-recourse unless included in a reaffirmation agreement. Creditor may contact the debtors

and/or co-debtors via telephone or written correspondence to offer such an agreement. The terms

of this agreed order shall be valid and enforceable for the duration of the Debtor's Chapter 13

Bankruptcy case, and Creditor's right to enforce the terms of the agreed order shall only

terminate upon the dismissal, conversion, or closure of the Debtor's Chapter 13 case. An order

terminating the automatic stay pursuant to the terms of this agreed order shall remain effective

despite conversion to any other chapter. This order shall be binding and effective despite any

conversion of this bankruptcy case to a case under any other Chapter of Title 11 of the United

States Code.

¾¾¾¾¾¾¾¾¾¾¾¾¾¾¾¾ End of Document ¾¾¾¾¾¾¾¾¾¾¾¾¾¾¾
Agreed and approved as to form and substance:

By Electronic Endorsement
Stephen M. Enderton
Attorneys for Debtors

Lundberg & Associates, PC

By /s/Mark S. Middlemas
Mark S. Middlemas
Attorneys for Creditor




                                                6
  Case 18-26355      Doc 71     Filed 05/16/19 Entered 05/16/19 10:24:49               Desc Main
                                  Document     Page 7 of 8




                         DESIGNATION OF PARTIES TO BE SERVED

       Service of the foregoing Amended Agreed Order shall be served to the parties and in the

manner designated below:

By Electronic Service:       I certify that the parties of record in this case as identified below,

are registered CM/ECF users and will be served notice of entry of the foregoing Order through

the CM/ECF system:

                              Mark S. Middlemas
                              Lundberg & Associates, PC
                              ecfmaildistgroup@lundbergfirm.com
                              ECF
                                      Attorney for Creditor

                              Stephen M. Enderton
                              Grindstaff, Enderton & Mathews, LLC
                              senderton@emlegal.net
                              ECF
                                     Attorney for Debtors

                              Sarah L. Mathews
                              Grindstaff, Enderton & Mathews, LLC
                              mathews@emlegal.net
                              ECF
                                     Attorney for Debtors

                              Lon Jenkins
                              ecfmail@ch13ut.org
                              ECF
                                      Chapter 13 Trustee




                                                 7
  Case 18-26355       Doc 71     Filed 05/16/19 Entered 05/16/19 10:24:49         Desc Main
                                   Document     Page 8 of 8




By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,

the following parties should be served notice pursuant to Fed R. Civ. P. 5(b).

                               Noelle C. Legendre
                               13054 South Padstow Lane
                               Herriman, UT 84096
                                     Debtor

                               Chantelle LeGendre
                               13054 South Padstow Lane
                               Herriman, UT 84096
                                     Co-debtor

                               Jean-Pierre LeGendre
                               13054 South Padstow Lane
                               Herriman, UT 84096
                                     Co-debtor

                                              /s/Mark S. Middlemas
                                              Mark S. Middlemas




                                                 8
